Citation Nr: 1616718	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  13-34 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to non-service-connected death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to July 1956.  The Veteran died in July 2001.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.  The appellant's VA claims file has since been transferred to the RO in St. Petersburg, Florida.

The appellant testified before the undersigned during a March 2016 Board hearing.  A copy of the hearing transcript (Transcript) has been associated with the record.

The issue of entitlement to service connection for cause of the Veteran's death has been raised by the record (see Transcript, p. 7), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is therefore referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran did not possess the requisite active service to allow his surviving spouse to qualify for VA non-service-connected death pension benefits; at the time of death, service connection was not in effect for any disability, and the Veteran was not receiving or entitled to receive compensation or retirement pay for a service-connected disability.


CONCLUSION OF LAW

The criteria for basic eligibility for VA non-service-connected death pension benefits have not been met.  38 U.S.C.A. §§ 101, 1501, 1521, 1541 (West 2014); 
38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.7 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that she should be awarded non-service-connected death pension benefits based on her spouse's service. 

Death pension is a benefit payable in certain circumstances to a veteran's surviving spouse because of the Veteran's non-service-connected death.  Basic entitlement exists if (i) the Veteran served for ninety days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability; and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 U.S.C.A. §§ 101(8), 1521(j), 1541(a); 38 C.F.R. §§ 3.3(b)(4), 3.23(a)(5), (d)(5). 

Here, the RO determined that death pension was not payable based on the Veteran's lack of wartime service.  It was noted that the Korean Conflict ended on January 31, 1955, and that the Vietnam War period began on February 28, 1961.  It is clear from the record that the Veteran's period of active service began after the former, and prior to the latter.  The RO thus concluded that the Veteran's service did not constitute wartime military service to meet the basic entitlement requirement for non-service-connected death pension benefits. 

The Veteran's period of service is not in dispute.  The Board has carefully reviewed the entire record and finds that there is no competent evidence to contradict the service department's determination with respect to the Veteran's service period.  Therefore, the Board must find that the Veteran did not have qualifying service for the purposes of non-service-connected death pension benefits.

Further, there is no indication that, at the time of death, service connection was in effect for any disability, or that the Veteran was receiving or entitled to receive compensation or retirement pay for a service-connected disability.  Consequently, there is no legal basis for her claim for non-service-connected death pension.  38 U.S.C.A. § 101; 38 C.F.R. §§ 3.1, 3.6; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board is sympathetic to the appellant's claim.  The Board is certainly aware that the VA disability system is at times a daunting and lengthy process.  However, the Board is bound by the law and without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429, 432-33   (1992) (citing Office of Personnel Management  v. Richmond, 496 U.S. 414, 426   (1990)).

Finally, the Veterans Claims Assistance Act of 2000, (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) is not applicable to matters in which the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Therefore, no further discussion of the VCAA is warranted in this case.


ORDER

Entitlement to non-service-connected death pension benefits is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


